34 So. 3d 138 (2010)
Ronaldo MARRUGO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-309.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Ronaldo Marrugo, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, ROTHENBERG, and LAGOA, JJ.
PER CURIAM.
This Court hereby affirms the trial court's order denying Defendant's motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.800, but does so without prejudice to the filing of an amended motion properly attaching the transcript of the sentencing proceedings in this matter. See Williams v. State, 957 So. 2d 600, 604 (Fla.2007) ("[T]he burden remains with the petitioner to demonstrate an entitlement to relief on the face of the record. If the sentencing transcript is neither in the file nor attached to the motion, the motion should be denied without prejudice to the filing of an amended motion properly attaching the sentencing transcript").
Affirmed.